Citation Nr: 0935648	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to 
January 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

2.  The Veteran does not have posttraumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's July 2004 and August 2005 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
These elements were further expounded upon in the RO's 
February 2009 letter to the Veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (finding that where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the RO's October 
2006 statement of the case provided the Veteran with notice 
of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  Thus, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
available service treatment and service personnel records, as 
well as his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As for his service treatment records, the RO has made all 
reasonable attempts to obtain the Veteran's complete service 
treatment records.  The RO's attempts to obtain these records 
are outlined in an October 2006 RO memorandum on the finding 
of unavailability of service treatment records.  Moreover, 
the Veteran was previously notified of these circumstances in 
an August 2005 letter from the RO.  Consequently, there is a 
heightened obligation on VA to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

Moreover, despite multiple requests in VA letters sent in 
July 2004, August 2005 and February 2009, the Veteran has not 
provided sufficient information which would permit VA to 
verify his claimed inservice stressors.  

In support of his claim, the Veteran has alleged that on or 
about June 8, 1964, he boarded a flight from Tan Son Nhut, 
Vietnam, to Bangkok, Thailand.  During this trip, he contends 
that the plane made a stop at an unknown location, possibly 
Cambodia.  Upon its landing, the plane received enemy fire 
which killed six individuals who were travelling on the 
plane.  The Veteran also alleges that he was struck with 
shrapnel in the thighs and right thumb during this incident.

A review of the Veteran's service personnel records revealed 
that at the time of this alleged stressor, the Veteran was 
assigned to the 1964th Communications Group O/L (CommGP).  In 
attempting to verify the Veteran's claim, the RO obtained the 
morning reports from HQ 1964th CommGP for the month of June 
1964.  These records do not verify the Veteran's claimed 
stressor.  In July 2008, the Board remanded this matter for 
the RO to contact the Veteran to provide further details of 
his stressor.  

A February 2009 response from the U.S. Army & Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)) noted that 
they had researched the records of the 1964th CommGP, 
Southeast Asia Communications Region.  During the 1964 time 
frame, the 1964th CommGp was stationed at Tan Son Nhut Air 
Base (at Saigon), Vietnam.  It also operated aeronautical 
stations at Tan Son Nhut Air Base, Vietnam, and Don Muang 
Royal Thai Air Force Base, Thailand.  However, the response 
noted that the records did not show an attack on a United 
States Air Force plane in Cambodia while in route from Tan 
Son Nhut Air Base to Bangkok, Thailand, during the June to 
August 1964 time frame.

In response to the RO's February 2009 request for additional 
information to corroborate his alleged stressors, the Veteran 
submitted a March 2009 statement indicating that he did not 
know the names or unit numbers of the individuals involved in 
his claimed stressor, and did not know the location of the 
airfield in which the attack occurred.  He further indicated 
that he drank a lot of "33" and stayed pretty much tipsy 
during this time frame.

A July 2009 RO memorandum documenting a formal finding on the 
unavailability of sufficient information required to 
corroborate the stressful event described by the Veteran to 
send JSRRC or the Marine Corps or National Archives and 
Records Administration (NARA) records is in the claims file.  
As noted in the memorandum, the Veteran's March 2009 response 
failed to provide any additional information from which to 
verify his alleged stressor.

Under these circumstances, the RO has taken all reasonable 
steps to verify the Veteran's claimed inservice stressor.  
Despite repeated requests, the Veteran has failed to provide 
sufficient information from which the RO may verify his 
claimed inservice stressor.  As it currently stands, the 
evidence of record concerning the details of the Veteran's 
alleged inservice stressor is no different than they were at 
the time of the RO's prior request to the JSRRC, and 
therefore further attempts to corroborate the Veteran's 
stressor would be futile.  In making this determination, the 
Board points out that the Veteran has not provided any 
further information from which to verify his claimed 
stressor.  The Board also notes that absent a confirmed 
stressor, no additional medical examination is required.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 


C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat 


with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty in the Air 
Force from January 1956 to January 1976, including service in 
the Republic of Vietnam, from March 11, 1964 to June 5, 1964.  
During his service relevant to this claim, he was assigned to 
the 1964th CommGp stationed at Tan Son Nhut Air Base Vietnam 
(March 11, 1964 through June 4, 1964) and later at Don Muang 
Air Force Base, Thailand (June 5, 1964 through April 5, 
1965).  A review of his available service medical records is 
completely silent as to any complaints of or treatment for 
PTSD or shrapnel wounds.  His September 1975 retirement 
examination listed his upper and lower extremities as normal.  

Post service treatment records reflect diagnoses of PTSD 
since 2004.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that a current disability exists if the 
diagnosed disability is present at the time the claim is 
filed or during the pendency of the claim, even if the 
disability resolves prior to adjudication).  The Court has 
also held that, "[j]ust because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  

The objective evidence does not show that the Veteran engaged 
in combat with the enemy.  Specifically, the Veteran's 
service personnel records give no evidence of 


participation in combat.  His principal duty throughout this 
period was listed as communication center specialist.  He was 
not awarded any decorations, medals, badges, or commendations 
confirming his participation in combat.  

As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Notwithstanding the diagnoses of PTSD, the evidence of record 
does not provide corroboration or verification of the 
occurrences of the Veteran's claimed stressor by official 
service records or other credible supporting evidence.

In support of his claim, the Veteran has alleged that on or 
about June 8, 1964, he boarded a flight from Tan Son Nhut, 
Vietnam, to Bangkok, Thailand.  During this trip, he contends 
that the plane made a stop at an unknown location, possibly 
Cambodia.  Upon its landing, the plane received enemy fire 
which killed six individuals who were travelling on the 
plane.  The Veteran also alleges that he was struck with 
shrapnel in the thighs and right thumb during this incident.

Despite multiple requests in VA letters sent in July 2004, 
August 2005 and February 2009, the Veteran has not provided 
sufficient information which would permit VA to verify his 
claimed inservice stressors.  

A review of the Veteran's service personnel records revealed 
that at the time of this alleged stressor, the Veteran was 
assigned to the 1964th CommGP.  In attempting to verify the 
Veteran's claim, the RO obtained the morning reports from HQ 
1964th CommGP for the month of June 1964.  These records do 
not verify the Veteran's claimed stressor.  In July 2008, the 
Board remanded this matter for the RO to contact the Veteran 
to provide further details of his stressor.  

A JSRRC response to the RO's search request, dated in 
February 2009, noted that they had researched the records of 
the 1964th CommGP, Southeast Asia Communications Region.  
During the 1964 time frame, the 1964th CommGp was stationed 
at Tan Son Nhut Air Base (at Saigon), Vietnam.  It also 
operated aeronautical stations at Tan Son Nhut Air Base, 
Vietnam, and Don Muang Royal Thai Air Force Base, Thailand.  
However, the response noted that the records did not show an 
attack on a United States Air Force plane in Cambodia while 
in route from Tan Son Nhut Air Base to Bangkok, Thailand, 
during the June to August 1964 time frame.

In response to the RO's February 2009 request for additional 
information from which to corroborate his alleged stressors, 
the Veteran submitted a March 2009 statement indicating that 
he did not know the names or unit numbers of the individuals 
involved in his claimed stressor, and did not know the 
location of the airfield in which the attack occurred.  He 
further indicated that he drank a lot of "33" and stayed 
pretty much tipsy during this time frame.

A July 2009 RO memorandum documenting a formal finding on the 
unavailability of sufficient information required to 
corroborate the stressful event described by the Veteran to 
send JSRRC or NARA is in the claims file.  As noted in the 
memorandum, the Veteran's March 2009 response failed to 
provide any additional information from which to verify his 
alleged stressor.

Under these circumstances, the Board finds that the Veteran 
has not provided sufficient information from which to verify 
a claimed inservice stressor.  Moreover, despite repeated 
requests, the Veteran has not provided any specific 
information regarding his alleged stressor, or witnesses to 
these alleged stressors.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (finding that "[t]he duty to assist is not a one-
way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence").  

The preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
occurred, the requirements for a grant of service connection 
for PTSD are not met.  38 C.F.R. § 3.304(f).  Accordingly, 
service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


